Case 1:16-cv-08919-JFK Document 90 Filed 12/06/19 Page 1 of 1

LAW OFFICE

KLEINMAN LLC

GaG RXR PLAZA
UNIONOALE, NEW YORK 11556-0626

 

ABRAHAM KLEINMAN TELEPHONE
ATTORNEY AT LAW {516) 522-2621
ELECTRONIC MAIL: TOLL FREE

AKLEINMAN@KLEINMANLLC.COM (A77)522-262)
December 6, 2019
WEBSITE! nate FACSIMILE
WWW.KLEINMANLLG.COM (888) 522-1692

Hon. John F. Keenan

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007-1312

Re: Hayles v. Aspen Properties Group, LLC et al.
1:16-cv-08919 (JFK)

Dear Judge Keenan:

 

| represent the Plaintiff herein.

lam requesting an Adjournment of the Status Conference presently*scheduled for
December 12, 2019. Doc. [89].

| make this request because | am engaged in the Eastern District of New York,
Central Islip Courthouse on December 12, 2019 at 11:00 AM.

There have been no prior requests for an adjournment of the December 12, 2019
Status Conference.

My adversary Consents to the proposed adjournment of the December 12, 2019
Status Conference.
The proposed Adjournment does not affect any other scheduled dates.

Both parties consenting, Plaintiff's request is
GRANTED. The status conference is rescheduled

Respectfully submitted, to December 18, 2019 at 11:00 a.m. _
woe ~ SO ORDERED.
ee Dated: New York, New York

Abrahart Kleinman December 9, 2019

John F, Keenan
United States District Judge

 

    

r

 
